Pendleton, J.
There can be no doubt but that the-measure of estimating damages, in a case like the present, is the value of the land at the time of the eviction. Men do not make purchases, with a view of merely having interest for their money ; but they contemplate the rise in the value of the thing purchased. That value, then, the plaintiffs are justly entitled to. It is true, the whole lot is not recovered from them : a part still remains ; but the remaining part is greatly depreciated by the shape of it. It is, therefore, a matter altogether for the consideration of the jury, in the estimate of damages they mean to give, whether they will apportion the damages according' to the amount of the injury sustained, or give the full amount of the value of the lot, so as to rescind the contract, entirely, as they think proper.
Verdict for plaintiffs to the full value of the lot — 238/. 13.?. 6(f,